UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_________________________________________________

HARRY L.,

                                      Plaintiff,

                       v.                                                    6:18-CV-282
                                                                             (FJS/ATB)
ANDREW SAUL, Commissioner of Social
Security,

                              Defendant.
_________________________________________________

APPEARANCES                                          OF COUNSEL

EMPIRE JUSTICE CENTER                                SAIMA A. AKHTAR, ESQ.
119 Washington Avenue, 3rd Floor
Albany, New York 12210
Attorneys for Plaintiff

SOCIAL SECURITY ADMINISTRATION                       DANIEL STICE TARABELLI, SAUSA
OFFICE OF GENERAL COUNSEL
15 Sudbury Street
Boston, Massachusetts 02203
Attorneys for Defendant

SCULLIN, Senior Judge

                                               ORDER

       Pending before the Court is Magistrate Judge Baxter's August 5, 2019 Report-

Recommendation, see Dkt. No. 29, to which the parties have filed no objections.

       "'When a party does not object to a magistrate judge's report-recommendation, the court

reviews that report-recommendation for clear error or manifest injustice.'" Young v. Polizzi, No.

9:16-CV-660, 2018 WL 3949942, *1 (N.D.N.Y. Aug. 16, 2018) (quoting Ward v. Lee, No. 9:16-

CV-1224, 2018 WL 3574872, *1 (N.D.N.Y. July 25, 2018) (citation omitted)). "'After conducting

this review, "the Court may 'accept, reject, or modify, in whole or in part, the . . . recommendations
made by the Magistrate judge.'"'" Id. (quotation omitted).

        The Court has reviewed Magistrate Judge Baxter's August 5, 2019 Report-Recommendation

for clear error and manifest injustice; and, finding none, the Court hereby

        ORDERS that Magistrate Judge Baxter's August 5, 2019 Report-Recommendation is

ACCEPTED in its entirety for the reasons stated therein; and the Court further

        ORDERS that the Commissioner's decision is REVERSED and this case is REMANDED

for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g), consistent with Magistrate

Judge Baxter's Report-Recommendation, including a proper severity analysis, together with a

proper analysis of Listing 12.05, and, if the determination proceeds after step three, a proper RFC

determination, and a proper step five determination, including obtaining the testimony of a

Vocational Expert if appropriate; and the Court further

        ORDERS that the Commissioner shall conduct and complete remand proceedings within

120 days from the date of this Order; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Plaintiff and close this

case.


IT IS SO ORDERED.


Dated: August 20, 2019
       Syracuse, New York




                                                 -2-
